227 F.3d 874 (7th Cir. 2000)
United States of America, Plaintiff-Appellee,v.Osmund Clarke, Defendant-Appellant.
No. 99-3602
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 11, 2000Decided September 14, 2000

Appeal from the United States District Court  for the Southern District of Indiana, Indianapolis Division.  No. 98 CR 121--David F. Hamilton, Judge.[Copyrighted Material Omitted][Copyrighted Material Omitted]
Before Manion, Diane P. Wood, and Evans, Circuit  Judges.
Manion, Circuit Judge.


1
Osmund Clarke and nine  others were indicted for conspiring to distribute  drugs. Clarke was also indicted for distributing  drugs and carrying a firearm during a drug  offense. Clarke and two of his co-defendants went  to trial. But after a witness blurted out that  one of Clarke's co-defendants had an outstanding  arrest warrant for car-jacking, the district  court declared a mistrial for all three  defendants on the conspiracy charge. The district  court, however, allowed the government to proceed  with trying Clarke on the drug distribution and  weapon possession charges, and Clarke was  convicted of both offenses. On appeal Clarke  seeks a new trial, claiming that the district  court erred in not declaring a mistrial on these  two charges, in admitting evidence that was  seized during his arrest, and in allowing the  government to make allegedly unfairly prejudicial  statements during closing argument. Because the  district court did not err with respect to any of  these issues, we affirm.

I.  Background

2
Clarke was allegedly involved in a far-reaching,  multi-tiered drug distribution conspiracy. One  alleged member of the conspiracy was Clarke's  good friend, Gosha. But Gosha's friendship with  Clarke was evidently fleeting, because he turned  state's evidence and testified about three  occasions when he and Clarke sold cocaine to  Hart, an undercover informant. Hart also  testified as to Clarke's participation in the  three drug sales. Furthermore, both Hart and  Gosha testified that Clarke was an "enforcer" on  one of these transactions when Gosha and Clarke  suspected that Hart was a snitch. They searched  Hart but did not find the wire that was hidden in  his underwear. Clarke was carrying a 9mm handgun  on the occasion where there was a brief (or  fortunately for Hart, not a brief) search of  Hart.


3
Based upon Hart's information and controlled  purchase, the police went to arrest Clarke at his  girlfriend's house. The police found Clarke in  the living room within arm's length of a couch.  In arresting him, they discovered a handgun  stuffed between the sofa cushions and within his  reach. The police obtained his girlfriend's  written consent to search the premises, and they  discovered bullets for the gun, a hand-held  scale, and a small amount of marijuana.


4
Clarke and nine others were charged with one  count of conspiracy to possess with intent to  distribute and conspiracy to distribute cocaine  and cocaine base in excess of 5kg in violation of  21 U.S.C. sec.sec. 841(a)(1) and 846. In  addition, Clarke was charged with three counts of  distribution of cocaine base in excess of 50  grams in violation of 21 U.S.C. sec. 841(a)(1)  and one count of carrying a firearm during and in  relation to a drug trafficking crime in violation  of 18 U.S.C. sec. 924(c). Clarke and two of his  co-defendants went to trial together on the  conspiracy charge; the government also proceeded  against Clarke at the same trial on the other two  charges.


5
On the morning of trial, well after the deadline  for filing pretrial motions, Clarke filed an  emergency motion to suppress everything that was  seized at his girlfriend's house. The motion was  accompanied by an affidavit from Clarke's  girlfriend wherein she stated that her consent to  search was given under duress; according to her,  the police had held her down on the floor and  handcuffed her and told her that if she did not  cooperate they would take away her children. The  government objected to the motion as untimely. At  the hearing, Clarke acknowledged that the motion  was untimely, but he argued that if the court was  persuaded by it, then "one of the charges"  against Clarke could be dismissed. The court  asked Clarke if he was specifically referring to  the firearm, and Clarke represented to the court  that he was. The court again asked Clarke whether  the motion at this point was limited to the gun,  and Clarke confirmed that it was.


6
Based upon Clarke's representations, all of the  argument on the motion to suppress addressed only  the admissibility of the gun. The court heard  testimony from both Clarke's girlfriend and the  arresting officer. The court found both the  arresting officer and Clarke's girlfriend  credible, but it denied Clarke's motion to  suppress the gun. The court reasoned that  regardless of whether the consent was given under  duress, it was not needed for the handgun to be  properly seized because it was obtained during a  lawful search incident to arrest. Because the  only issue Clarke presented to the court  concerned the handgun, the court did not consider  whether the police were allowed to search her  house. Later in the trial, the court said that  with respect to the motion to dismiss, the issue  with the gun was resolved, and that the other  issues were not raised. Clarke did not dispute  this.


7
Trial proceeded and the government called a  police officer (Brooks) to the stand. During his  testimony, he stated that one of Clarke's two co-  defendants (Harris) had an outstanding warrant  for car-jacking and that this was a violent  crime. Harris moved for a mistrial, and after a  conference with counsel the district court  instructed the jury to disregard the officer's  testimony


8
Ladies and Gentlemen, the answer to the last  question that was asked Officer Brooks before the  break is stricken from the record. You are  ordered to disregard it. Whether Mr. Harris was a  suspect in another crime is utterly irrelevant in  this case. Any such accusations are entitled to  no credibility and no consideration whatsoever.  It was highly improper for Officer Brooks to even  mention them. It would be even worse if you were  to consider such matters in your deliberations. I  instruct you that you may not consider such  matter at all.


9
The court allowed the trial to continue and then  held a hearing on Harris's motion. During the  hearing, Clarke joined in, also requesting a  mistrial on the conspiracy charge against him.


10
The district court granted Harris's motion for  a mistrial, concluding that its curative  instruction was insufficient to guarantee him a  fair trial. Although Officer Brooks's car-jacking  comment did not pertain to Clarke, the district  court granted him (and the third co-defendant) a  mistrial on the conspiracy charge, too. After  Clarke was unable to obtain a plea bargain on the  substantive counts, he requested that the court  declare a mistrial on the gun possession and  distribution of cocaine charges as well. While  much evidence about the conspiracy had been heard  at that point, little of it was tied to Clarke.  The district court thought that the evidence  about Clarke possessing a gun and distributing  drugs was discrete enough from the evidence about  the conspiracy that the jury could focus on the  evidence pertaining to the gun possession and  drug distribution charges. Before the trial  continued, however, the district court instructed  the jury that the conspiracy charge against  Clarke had been removed from their consideration,  and that they should not ask why or hold it  against him. He also informed them that the only  charges that remained were the drug distribution  and gun possession charges, and that Clarke was  presumed innocent of these charges.


11
At the jury instructions conference, Clarke  asked the court to give a similar admonition to  the jury. The court proposed revising an  instruction so that it directed the jury not to  consider "evidence relevant only to" the  conspiracy charge. Clarke advised the court that  the revised instruction met his concerns, but the  government objected because it would confuse  things, relevancy being a legal question. The  court overruled the objection and revised the  instruction as Clarke had requested.  Nevertheless, before the court read the  instruction the next day, Clarke objected to it.  The court reminded Clarke that the instruction  was revised at his request and over the  government's objection. It then read the  instruction, which stated:


12
I remind you that the conspiracy charge against  the defendant Mr. Clarke as well as the charges  against defendants Chris Harris and Jimmy  Campbell have been removed from your  consideration and are no longer before you for  decision. Do not concern yourself with this  development and do not speculate about it. The  removal of that portion of the case must not  influence your consideration of the charges  against Mr. Clarke that you must decide.


13
The fact that we have only one defendant left in  this trial should be of no concern to you because  whatever your verdict is, if you do reach a  verdict, it has to be based solely upon the  evidence that was received in this courtroom as  it related to the remaining charges against Mr.  Clarke. You should not let evidence relevant to  only [the conspiracy charge] affect your  consideration of the [remaining] charges against  Mr. Clarke.


14
(Emphasis added.) The court also instructed the  jury that a separate crime was charged in each  count and that each count, as well as the  evidence pertaining to it, should be considered  separately. Moreover, it instructed the jury that  the drug distribution charges were based on what  happened on three occasions and that the weapons  charge was based on what happened on one  occasion.


15
One last background fact is significant for this  appeal. Throughout the trial, Clarke had  criticized the credibility of the government's  star witnesses, Gosha (who turned state's  evidence) and Hart (who was a paid informant).  During closing argument, the government pointed  out that under his plea agreement, which was in  evidence, Gosha had to testify truthfully. It  then argued that based on the evidence, he had  done so


16
Now, I'm not going to stand up here and tell you  that he did not receive a benefit [for his  testimony]. He clearly did. But in jury selection  you all said that you would look into the  agreement that he made and listen to all the  evidence. And take a look at the agreement Donell  Gosha made. He has to testify truthfully. Review  his plea agreement. And I submit to you, based on  the evidence that you have heard from him, from  Jason Hart, from the police officers in this  case, [and from] the physical evidence that  Donell Gosha did just that[;] good, bad and  indifferent he told how it was[;] he testified  truthfully.


17
To show that Hart testified truthfully, the  government gave examples where Gosha corroborated  Hart's testimony. It then stated "[s]o, clearly  he's telling the truth about Donell Gosha. Why  then has there been any reason to show that he  would lie about Osmund Clarke. He has no  incentive to lie about Osmund Clarke. That is why  you should trust Mr. Jason Hart. He is equally  credible with regard to Donell Gosha as he is  with Osmund Clarke." The government then  discussed how Gosha's testimony corroborated  Hart's testimony about Clarke. Clarke did not  object to these statements. The jury found him  guilty of both offenses, and he appeals.

II.  Discussion

18
Clarke contends that the district court  committed three errors, and that each  independently requires reversal of his  conviction: not suppressing the bullets and the  hand-held scale that were obtained from the  search of Clarke's girlfriend's house and which  were admitted into evidence; not granting a  mistrial on the gun possession and drug  distribution charges; and allowing the government  to "vouch" for the credibility of Gosha and Hart  during closing argument. Clarke further contends  that even if each error, by itself, does not  warrant a new trial, then certainly the  cumulative effect of the errors does. See United  States v. Rogers, 89 F.3d 1326, 1338 (7th Cir.  1996) ("[T]he cumulative effect of trial errors  may deprive a defendant of his constitutional  right to a fair trial."). For the following  reasons, we conclude that the district court did  not err in any of these respects.

A.  The Motion to Suppress

19
"Federal Rule of Criminal Procedure 12(b)  requires that motions to suppress evidence be  raised prior to trial." United States v.  Mancillas, 183 F.3d 682, 703 (7th Cir. 1999).  District courts may set deadlines for such  motions, Fed. R. Crim. P. 12(c), and a failure to  follow such a deadline waives appellate review of  the issue. Fed. R. Crim. P. 12(f). See also  Mancillas, 183 F.3d at 703; United States v.  Krankel, 164 F.3d 1046, 1051 (7th Cir. 1998). For  cause, though, district courts can relieve the  party of his waiver of a suppression issue. See  Fed. R. Crim. P. 12(f); United States v. Evans,  131 F.3d 1192, 1193 (7th Cir. 1997); United  States v. Moralez, 964 F.2d 677, 680 (7th Cir.  1992).


20
Clarke violated the court's pretrial deadline by  not filing his motion to suppress until the  morning of trial; as a result, he waived any  suppression issues for appellate review. See  Mancillas, 183 F.3d at 704 (late filing waived  issue); accord Moralez, 964 F.2d at 681. But  then, for whatever reason, the district court  relieved him of his waiver with respect to his  motion to suppress the gun. While Clarke had  sought to suppress all of the evidence obtained  during the search of his girlfriend's house,  after the government objected to the untimeliness  of the motion, Clarke sought only to exclude the  gun. He does not argue to us, as he could, that  we should excuse his waiver of the suppression  issue as to the bullets and the scale because he  had cause for filing his motion to suppress late.  See Evans, 131 F.3d at 1193 (cause required to  excuse waiver). Instead, he attempts to distort  the picture by portraying the district court as  ignoring the part of his motion pertaining to the  bullets and the scale. Because Clarke does not  argue that he had cause for filing his motion  late as is required to excuse his waiver, he has  not only waived appellate review of the issue of  suppressing the bullets and the scale, Mancillas, 183 F.3d at 703; Krankel, 164 F.3d at 1051; he  has also waived our review of the issue of his  waiver under Rule 12(f). See Evans, 131 F.3d at  1193.


21
Thus far, we have been treating Clarke's failure  to move timely to suppress the items seized at  his girlfriend's house as a "waiver" of their  admissibility consistent with the Fourth  Amendment. A "waiver" in the technical sense,  however, arises from an intentional  relinquishment of a right; a "forfeiture" occurs  when a party fails to assert, or to timely  assert, a right. See United States v. Johnson,  223 F.3d 665, 667 (7th Cir.2000) (Waiver  "is canonically defined as an intentional  relinquishment of a right"; forfeiture "is where  the right is taken away from its holder as a  penalty for failure to assert it in a clear and  timely manner."); United States v. Perry, 223 F.3d 431, 433(7th Cir. 2000) ("Waiver is the  intentional relinquishment of a known right.  Forfeiture, on the other hand, is the failure to  make a timely assertion of a right. 'Where waiver  is accomplished by intent, forfeiture comes about  through neglect.'") (citations omitted). This  distinction is significant because "waived"  errors are unreviewable, while forfeited errors  are reviewable, but only for plain error. See  Perry, 223 F.3d at 433. Clarke's Rule  12(f) "waiver" of the suppression issue therefore  may be more accurately viewed as a forfeiture  because it is based on his failure to timely  assert his rights.


22
But Clarke has another problem aside from his  Rule 12(f) "waiver" (or forfeiture) of his motion  to suppress the bullets and the scale. He  intentionally waived this issue by twice  representing to the court that his motion was  limited to the gun, and by keeping silent when  the court later twice stated that the motion was  so limited. See Johnson, 223 F.3d at 667 ("What this is is a case of implicit waiver in  the strict, the intentional sense. . . . The only  plausible inference from the defendant's conduct  is that he acquiesced in the denial by judicial  inaction of his motion . . . and thereby  deliberately relinquished his right . . . .");  United States v. Wilson, 962 F.2d 621, 625 (7th  Cir. 1992) ("We conclude that Wilson in effect  waived this issue at trial by failing to call to  the court's attention the lack of a ruling on his  suppression motion . . . ."). As a result, we may  not review whether these items were admitted  consistent with the Fourth Amendment. Perry, 223 F.3d at 433 (waived errors are  unreviewable).


23
Finally, even if Clarke's failure to timely move  to suppress (and his later narrowing of that  motion to pertain only to the gun) is viewed as a  forfeiture rather than a waiver, we would review  the admissibility of the bullets and the scale  for plain error. See Fed. R. Crim. P. 52(b);  Perry, supra; Wilson, 962 F.2d at 625. The  district court did not make findings on the  consent of Clarke's girlfriend to search the  house. Nevertheless, the record as a whole is  sufficient to demonstrate that the admission of  the bullets and the scale was not plainly  erroneous. Not only was there some evidence to  support the search, but the only evidence to  rebut the finding of consent for the search was  the untimely filing (on the morning of trial) of  Clarke's girlfriend's affidavit. There is no  plain error here. See United States v. Olano, 507 U.S. 725, 734 (1993) ("'Plain' is synonymous with  'clear' or, equivalently, 'obvious.'"); United  States v. Renteria, 106 F.3d 765, 766-67 (7th  Cir. 1997).


24
B. The Motion for a Mistrial on The  Substantive Offenses


25
"A trial judge has broad discretion in deciding  whether, in the context of the entire trial, a  defendant's motion for a mistrial should be  granted." United States v. Mealy, 851 F.2d 890,  902 (7th Cir. 1988). The reason for conferring  this broad discretion on the judge is that he is  in the best position to determine the seriousness  of the incident in question, particularly as it  relates to what has transpired in the course of  the trial. Id.; see also United States v. Miller,  199 F.3d 416, 421 (7th Cir. 1999); United States  v. Lomeli, 76 F.3d 146, 149 (7th Cir. 1996). As a  result, we will reverse a decision denying a  mistrial only if the district court has abused  its discretion, Miller, 199 F.3d at 421; Lomeli, 76 F.3d at 149, which means that we must affirm  unless we have a strong conviction that the  district court erred. United States v. Cheska,  202 F.3d 947, 950 (7th Cir. 2000). The ultimate  focus of our inquiry is whether the defendant was  deprived of a fair trial. United States v. Brack,  188 F.3d 748, 759 (7th Cir. 1999); United States  v. Evans, 994 F.2d 317, 324-25 (7th Cir. 1993).  In this regard, we have long "upheld a trial  court's exercise of discretion in issuing a  cautionary instruction, rather than declaring a  mistrial, to cure any potential prejudice."  Mealy, 851 F.2d at 902; see also Miller, 199 F.3d  at 421; Lomeli, 76 F.3d at 149.1


26
Clarke argues that because the jury heard a  significant amount of conspiracy evidence that  had little if anything to do with the drug  distribution and gun possession charges, the  district court should have declared a mistrial on  these offenses, too. He argues that while a  limiting instruction would normally prevent him  from suffering any undue prejudice from the jury  hearing such evidence, the instruction here was  not only ineffective; it was improper as a matter  of law because it asked the jury to make a  determination about relevancy (it was not to  consider evidence that was "relevant to only the  conspiracy charge"), which, under the Federal  Rules of Evidence, is a legal question for the  court. See Fed. R. Evid. 104(a) and 401. Clarke  argues that this determination is particularly  difficult because the jurors were in effect  instructed to consider some of the conspiracy  evidence (that which also pertained to the  substantive offenses) without the court telling  them precisely what that evidence was. According  to Clarke, the only way to avoid unfair prejudice  was to instruct the jury to disregard all of the  conspiracy evidence (but according to him, it is  doubtful the jury could do that either).


27
As an initial matter, some of the conspiracy  evidence that the jury heard was in fact also  relevant to the distribution charge. To be guilty  of cocaine distribution, a person not only has to  distribute cocaine; he has to knowingly and  intentionally distribute cocaine and know that  the substance he was distributing was a  controlled substance. See 21 U.S.C. sec.  841(a)(1); see also United States v. Johnson, 127 F.3d 625, 628 (7th Cir. 1997). Clarke emphasized  that while he was present for the drug  transactions with Hart, he did not know that it  was cocaine that was being sold. Gosha's  testimony that Clarke and he were actively  involved in obtaining cocaine which was then  delivered to Hart was not only relevant to the  conspiracy, then, it was also relevant to the  distribution charge by rebutting Clarke's claimed  lack of knowledge as to the nature of the  transaction in which he was involved. Cf. United  States v. Hughes, 213 F.3d 323, 329 (7th Cir.  2000) (witness' testimony about defendant's "drug  activity was directly relevant to establishing"  the personal knowledge of the government's  witnesses).


28
The question then becomes whether the court's  instruction was so confusing and the task it  assigned the jury so difficult that it rendered  the instruction ineffective. Jury instructions  must be examined as a whole. United States v.  Thornton, 197 F.3d 241, 254 (7th Cir. 1999). An  instruction is not ineffective "unless there is  an 'overwhelming probability' that the jury will  be unable to follow the court's instructions and  a strong likelihood that the effect will be  'devastating' to the defendant." United States v.  Humphrey, 34 F.3d 551, 556-57 (7th Cir. 1994).  Here, the instruction not to consider "evidence  relevant to only the conspiracy charge"  immediately followed the admonition to the jury  that its verdict had "to be based solely upon  evidence that related to the remaining charges  against Mr. Clarke." Thus, the directive that one  clearly gets is that the jury cannot convict  Clarke of the gun possession and drug  distribution charges based on his alleged  activities in the conspiracy that had nothing to  do with carrying a gun or distributing drugs.  This general parameter was confirmed by the  remaining instructions, which told the jury that  a separate drug distribution or gun possession  crime was charged in each count and that each  crime, as well as the evidence pertaining to it,  had to be considered separately; and, moreover,  the evidence that pertained to those separate  crimes concerned what transpired on three dates  when Clarke allegedly sold drugs and on one of  those occasions when he allegedly carried a gun.  Thus, the jury was instructed not to consider  evidence apart from what transpired on those  occasions.


29
Furthermore, the jury was capable of performing  this task without the court specifically telling  them what that evidence was. Juries are often  asked to separate or exclude evidence as  pertaining "only" to certain charges or certain  defendants without courts spelling out exactly  what that evidence is. See United States v.  Cusimano, 148 F.3d 824, 829-30 (7th Cir. 1998)  (instruction which directed jury to consider  evidence "only" for the conspiracy alleged in  indictment and not for other conspiracies that  the evidence established was not plainly  erroneous). In United States v. Canino, 949 F.2d 928, 936-37 (7th Cir. 1991), as in this case, we  affirmed the denial of a mistrial in a drug  distribution conspiracy as to certain defendants  after granting a mistrial for a co-defendant. In  rejecting  the remaining defendants' requests for  a general mistrial due to the absence of their  co-defendant, we noted that the "jury was  instructed not to concern itself with the absence  of [the co-defendant], and to decide the case  against each defendant based on the evidence  introduced against the individual defendant." Id.  at 937. In this case, we agree with the district  judge that the evidence about Clarke distributing  drugs and carrying a gun was discrete from the  conspiracy evidence, and that the jurors were  capable of excluding evidence that had nothing to  do with Clarke possessing a gun or distributing  drugs. Their ability to do so is particularly  likely given the court's guidance that the  evidence about these two offenses concerned what  occurred on three dates, not at other times. See  Cusimano, 148 F.3d at 830 (jury instruction that  was allegedly confusing because it told jurors to  consider all criminal activity was not plainly  erroneous when it later referred to the specific  crime at issue). In sum, while it would have been  better if the court had not used the term  "relevant", and it might have been clearer if the  court had not said "only", we do not think that,  in context, "there is an overwhelming  probability," Humphrey, supra, that these two  words so confused the jury as to render the  instructions ineffective or erroneous, thereby  depriving Clarke of a fair trial. Thornton, 197 F.3d at 254 ("We will not overturn a conviction  merely because the addition or subtraction of a  few words might have improved a defendant's  chance of acquittal, but only if the instructions  so misguided the jury as to prejudice the  defendant.").2


30
Finally, we disagree with Clarke that no matter  what instruction the district court would have  given, a mistrial would have been required  because the jury could not disregard "the  mountain of irrelevant" conspiracy evidence.  Juries are presumed to follow instructions.  Humphrey, 34 F.3d at 556; United States v.  Ferguson, 935 F.2d 1518, 1527 (7th Cir. 1991).  Here, the court promptly instructed the jury not  to consider Officer Harris's car-jacking comment  (which did not pertain to Clarke anyway) or  evidence of the conspiracy that had nothing to do  with the substantive offenses. Clarke has not  persuaded us that the normal presumption should  not apply here. Although in the three days of  trial before a mistrial was declared the jury  heard a lot of evidence about the conspiracy,  little of it was tied to Clarke. In this  "mountain" of evidence, the lone reference to  Clarke's involvement is contained in less than  one-half of one page of the trial transcript. See  Humphrey, 34 F.3d at 557 (in considering whether  an instruction cured improper testimony and  ensured a fair trial, the court should consider  the efficacy of the instruction and "the record  as a whole"); Ferguson, 935 F.2d at 1527-28  (immediate curative instruction and addressing  improper testimony in final instruction  adequately addressed "single isolated  statement"). Clarke's concern that there is a  strong likelihood that the jury attributed to him  a series of acts is unfounded. If anything, the  evidence presented shows he did not commit most  of the acts alleged concerning the conspiracy.


31
On the contrary, Clarke was convicted because  the evidence was sufficiently strong that he  distributed drugs and carried a handgun while  doing so. Gosha and Hart's testimony as to  Clarke's involvement on these transactions was  specific and substantial. Although Clarke points  out that they are questionable sources, the jury  (as we will next see) took this into account. But  it also took into account the fact that their  testimony corroborated each other's and was in  turn corroborated by the presence of the hand-  held scale and the 9mm handgun. In short, Clarke  was not unfairly convicted by virtue of  conspiracy evidence that was not tied to him;  rather, he was convicted because of the testimony  and physical evidence that he was a drug dealer  who carried a gun while at work. See Thornton, 197 F.3d at 250 (not an abuse of discretion to  deny mistrial based on allegedly false testimony  that comprised a tiny fraction of a witness'  testimony that went on for 147 transcript pages,  and when other witnesses and physical evidence  showed defendant's extensive role in cocaine  distribution conspiracy); see also Ferguson, 935 F.2d at 1528-29 (jury convicted defendant of  possession of cocaine with intent to distribute  because of strong evidence that he committed the  offense, not because of one witness' improper  remark); United States v. Miroff, 606 F.2d 777,  782 (7th Cir. 1979) (improper testimony on three  occasions in a 350 page transcript did not  unfairly prejudice the defendant). As a result,  we are not close to being "firmly convinced" that  he was deprived of a fair trial.


32
C.,The Prosecutor's Statements During  Closing Argument


33
Lastly, Clarke argues that in discussing the  credibility of Gosha and Hart, the prosecutor  impermissibly "vouched" for them during closing  argument. Because Clarke did not object to the  prosecutor's statements at that time, we review  this claim for plain error. See Fed. R. Crim. P.  52(b); Renteria, 106 F.3d at 766. "At the very  least," under this standard, "unpreserved claims  of prosecutorial misconduct must relate to  conduct that is clearly (or obviously, or, for  that matter, plainly) improper." Renteria, 106 F.3d at 766-67.


34
"Claims that a prosecutor has tainted a trial  with improper remarks are met in this circuit  with a two-step inquiry. We first consider the  remarks in isolation. If they are improper in the  abstract, we then regard them in the context of  the entire record and ask whether they denied the  defendant a fair trial. Only if the remarks  undermined the fairness of the proceedings below  will we overturn a conviction." Id. at 766. As to  the first step, "we have grouped two related  evils" under "the rubric of 'vouching.'" Id. at  767. "It is improper for a prosecutor to express  her personal belief in the truthfulness of a  witness, and it is improper for a prosecutor to  imply that facts not before the jury lend a  witness credibility." Id.


35
Clarke first complains that the government "made  overt statements of personal belief as to the  credibility of Hart and Gosha." We disagree. With  respect to Gosha, the government said "I submit  to you, based on the evidence that you heard from  him, from Jason Hart, from the police officers in  this case, [and from] the physical evidence that  Gosha did just that[;] good, bad and indifferent,  he told how it was[;] he testified truthfully."  (Emphasis added.) Clearly, then, the government  was arguing that Gosha told the truth based upon  what was in the record, not upon the prosecutor's  own personal belief. Earlier in his argument the  prosecutor made a similar statement. He said that  the two witnesses described both their own  involvement and Clarke's, rather than  embellishing Clarke's role and minimizing their  own. "And the reason why they didn't, I submit to  you, is that they told you the truth just as it  was . . . good, bad, indifferent--about Mr.  Clarke's involvement." Similarly, the government  argued that Hart's testimony was credible by  giving specific examples where his testimony was  corroborated by Gosha and then saying "[s]o,  clearly he's telling the truth about Donell  Gosha." (Emphasis added.) It then argued that  Hart "is equally credible with regard to Donell  Gosha as he is with Osmund Clarke" by immediately  showing how Gosha corroborated Hart's testimony  about Clarke's actions. It is not accurate to say  then--and at any rate, it is not patently  obvious--that the prosecutor was expressing his  personal belief.


36
Clarke also complains that the government  improperly referred to Gosha's obligations under  the plea agreement to tell the truth. We have  repeatedly upheld the government's ability to  point out that its witnesses, under their plea  agreements, are required to testify truthfully.  See Renteria, 106 F.3d at 766-67 (not vouching to  argue that witnesses testified truthfully in  compliance with their plea agreements so that  they would not lose benefits of the agreements);  see also Thornton, 197 F.3d at 252 ("The proffer  letters and plea agreements merely laid out the  terms and conditions of the agreements. Each side  could urge competing inferences--as indeed the  defendants did--but the jury's role as  independent fact finder was not undermined.");  United States v. Griffin, 194 F.3d 808, 823 (7th  Cir. 1999) ("[T]he prosecutor committed no  vouching misconduct by eliciting testimony from  [the witness] that the plea agreement required  him to tell the truth."). But Clarke argues that  the government here went further and guaranteed  that Gosha in fact told the truth by stating that  under the plea agreement, Gosha "has to testify  truthfully."


37
We do not see much of a difference, though,  between on the one hand introducing plea  agreements into evidence and reading that their  terms require the witnesses to tell the truth,  and on the other stating that under a plea  agreement's terms, a witness is required to tell  the truth. And this is what the government did.  The plea agreement was in evidence, and this  statement was both immediately preceded and  followed by pleas to the jury to look at the  evidence in the record to see if, as required by  the agreement, Gosha told the truth: "[I]n jury  selection you all said that you would look into  the agreement that he made and listen to all the  evidence. And take a look at the agreement Donell  Gosha made. He has to testify truthfully. Review  his plea agreement. And I submit to you, based on  the evidence . . . he testified truthfully." We  agree with the government that the way to  interpret this statement is that the evidence  showed that Gosha complied with the plea  agreement, not that Gosha told the truth simply  because he entered into the agreement. At any  rate, because Clarke did not object below to this  statement, it is not plainly obvious that the  statement in question means what he says it does.


38
Furthermore, even if the remark about the plea  agreement was improper, Clarke does not satisfy  the second step in the inquiry in the context of  the entire record, the remark did not deprive him  of a fair trial. Renteria, 106 F.3d at 766. To  determine the remark's effect on the fairness of  the trial, we look at five factors: "1) the  nature and seriousness of the prosecutorial  misconduct; 2) whether the conduct of the defense  counsel invited the prosecutor's remarks; 3)  whether the trial court's instructions to the  jury were adequate; 4) whether the defense was  able to counter the improper arguments through  rebuttal; and 5) the weight of the evidence  against the defendant." Cusimano, 148 F.3d at  831-32. Here, the prosecutor's comment about the  plea agreement was "not egregious." Id. at 832.  Furthermore, Clarke invited this comment by  repeatedly attacking Gosha's truthfulness due to  the fact that he entered into a plea agreement.  Id. Because Clarke did not object "at the time,  the trial court did not instruct the jury  specifically in regard to the prosecutor's  comments. However, the court did instruct the  jury that closing arguments are not evidence . .  . ." Id. It stated that


39
Closing arguments will be for the purpose of  discussing the evidence. Mere assertions alone by  any of the lawyers in opening statements or  closing arguments do not constitute any evidence  whatsoever in this case. You should not consider  the opening or closing statements as proof of any  facts. You should only consider them as they  might be confirmed or disconfirmed by evidence  that you heard during the testimony in the case.


40
We have already stated that such an instruction  can effectively cure prosecutor's statements  about the truthfulness of witnesses who have  signed plea agreements. See United States v.  Robbins, 197 F.3d 829, 843 (7th Cir. 1999). Since  the government made its statement about Gosha's  plea agreement in its initial remarks during  closing argument, Clarke had the opportunity to  rebut this comment, and in fact did so by again  challenging Gosha's motives due to his plea  agreement. Finally, "the weight of the evidence  supports" Clarke's conviction. Cusimano, 148 F.3d  at 832. In light of the above factors, Clarke  "cannot persuade us that the prosecutor's remarks  deprived him of a fair trial." Id. (assuming  government's statement that its witnesses "are  bound by written plea agreements which require  them to tell the truth" was improper, the  statement did not deprive the defendant of a fair  trial).

III.  Conclusion

41
Under Rule 12(f), Clarke "waived" his motion to  suppress the bullets and the scale that were  obtained from his girlfriend's house by not  timely filing this motion, and he waived our  review of his Rule 12(f) waiver by failing to  argue that he had cause for filing it out of  time. In the alternative, if Clarke's failure to  timely file his motion to suppress is a  forfeiture, then the district court did not  plainly err in not suppressing these items.  Clarke, however, also intentionally waived his  right to suppress the bullets and the scale by  representing to the district court that he was no  longer pursuing the motion to suppress these  items.


42
Furthermore, the district court did not abuse  its discretion in denying Clarke's motion for a  mistrial because the jury instructions ensured  that he would receive a fair trial, and together  the testimonial and physical evidence was strong  that Clarke distributed drugs and carried a gun  while doing so. Finally, the government did not  vouch for the truthfulness of its star witnesses  during closing argument. But however one  interprets the prosecutor's statements, they did  not deprive Clarke of a fair trial.


43
For the foregoing reasons, the judgment of the  district court is AFFIRMED.



Notes:


1
 Citing United States v. Bruscino, 687 F.2d 938,  940 (7th Cir. 1982) (en banc), Clarke argues that  the test for a mistrial is whenever there is a  "reasonable possibility" that irrelevant or  improper evidence "may have affected the  verdict." This case is not applicable; it  concerns situations where a jury receives  material that is not in evidence.


2
 It is worth noting that Clarke's attorney did not  think that these two words would baffle the jury  as he agreed to the court including them,  specifically stating that the instruction met his  concerns about the jury potentially considering  the conspiracy evidence.